IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1145
                              Filed June 30, 2021


IN RE THE MARRIAGE OF MELISSA BICKERTON
AND BRIAN BICKERTON

Upon the Petition of
MELISSA BICKERTON,
      Petitioner-Appellant,

And Concerning
BRIAN BICKERTON,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Clayton County, Alan Heavens,

Judge.



      Melissa Bickerton appeals the district court order awarding physical care of

the children to Brian Bickerton. She also disputes the calculation of her child

support obligation if custody is not changed. AFFIRMED AS MODIFIED AND

REMANDED FOR FURTHER PROCEEDINGS.



      James Burns of Miller Law Office, P.L.C., Decorah, for appellant.

      Brian Bickerton, Monona, self-represented appellee.



      Considered by May, P.J., and Greer and Schumacher, JJ.
                                          2


GREER, Judge.

       At the dissolution-of-marriage trial, the four children voiced a preference to

live with their father, Brian Bickerton. Their mother, Melissa Bickerton, contends

the district court weighed the children’s stated preference too heavily. Melissa

urges that deciding custody is far more complicated than asking children where

they want to live. Arguing the district court failed to understand the children’s

motivation for their views and should have given her history of caretaking more

weight, Melissa claims the district court got it wrong.       She also disputes the

calculation of her child-support obligation if physical care is not changed. Under

our de novo review, we examine the record with the best interests of the children

at the forefront.

I. Factual and Procedural Background.

       These parents, who married in 2004, have four children1 who were between

the ages of ten to fifteen years at trial. Melissa was forty-two years old at trial and

working as a dietary aid at a care center ten hours per week. 2 As a couple, she

and Brian lived together in several states, including Texas, Georgia, and Illinois.

Melissa returned to Iowa with only the children in 2016. After being injured during

service in the Army,3 Brian ultimately retired from the military with a medical


1 In order of birth, the children are L.B., R.B., S.B., and E.B. Melissa has seven
other children, whose custody status is not involved in this dispute because they
have other fathers. Although Brian initially refused to be tested, paternity testing
established that two of the youngest children born during this marriage were not
Brian’s children.
2 The care center paid Melissa $10.25 per hour.
3 Brian’s military service began in 2000 when he joined the Marine Corps and

included two tours in Iraq. He was discharged honorably but then enlisted in the
Army. His combined service in both the Marine Corp and Army lasted for almost
ten years.
                                         3


honorable discharge as he had back troubles, post-traumatic stress disorder

(PTSD), and traumatic brain injury. Because of his injuries, Brian receives social

security disability payments. Brian testified that he had severe depression and

issues with his PTSD until he was charged with a felony assault against one of

Melissa’s children and the judge recommended a PTSD program. He finished

treatment, which he contends resolved his PTSD issues. Believing there was a

“five-year hold from [Melissa and the children]” because of the assault charges,

Brian moved to North Dakota and remained there until March 2018 when he came

to Iowa.4 Prior to his move to Iowa, Brian went two years without seeing the

children, although he had telephone contact. Brian was forty years old at the time

of the trial. He reinstituted personal contact with the children when he moved to

Iowa.

        Separated for nearly two years, Melissa petitioned for a dissolution of her

marriage to Brian in January 2018. At the time, Brian resided in North Dakota. In

May 2018, at the temporary hearing stage, the district court granted Melissa

temporary physical care subject to reasonable visitation by Brian.             The

arrangement worked with Brian having visitation on alternating weekends and

holidays until June 15, 2020. Brian was to pick up the children at school and

Melissa would retrieve them at an agreed upon law enforcement agency. No

summer visitation was ordered. Yet, in the summer of 2020, Brian stated:

        Things were going okay for the first couple years up until this
        summer. That’s when we started having issues. We’ve been doing
        the summer visitations every—every other week because originally

4There was another felony assault charge in North Dakota filed against Brian
because of an alleged assault against a girlfriend, but Brian testified a jury
acquitted him.
                                          4


       it was put in by the judge, that four weeks. I was supposed to have
       four weeks with the kids.
              This summer, Melissa said it wasn’t in the paperwork, that
       they didn’t have to follow it.

Operating under the temporary order became difficult when four of the children

refused to return home to Melissa. This “rebellion” occurred two months before

the trial of the parents’ dissolution of marriage. Ultimately, Melissa went to Brian’s

home to retrieve the children but they refused to leave his home. Melissa filed for

contempt of court against Brian to seek the return of the children. Finding no

credible evidence supported the allegation Brian deliberately prevented the

children from returning to their mother, the district court dismissed the contempt

application. As a final comment in the order, the district court noted there are

“limitations of the court system in solving a family’s problems.”

       From June 15 on, the children remained in Brian’s home, but just before the

August trial, the two older children did visit the mother and their half-siblings. The

two younger children, ages ten and twelve, had not seen their mother or half-

siblings for more than two months. Brian took the position of “I’m not going to say

yes or no. I’m going to leave it up to the kids to make that decision if they want to

go.” Trial occurred over two days in August on the unresolved issues of custody,

visitation, and child support. The district court awarded Brian physical care and

provided a visitation schedule for Melissa. The decree required her to pay child

support of $242 per month and cash medical support of $11.44 per month. Melissa
                                          5


appeals the decree as to the physical care decision or, in the alternative, asks for

a change in the child support calculation.

II. Standard of Review.

       “Marriage dissolution proceedings are equitable proceedings.”            In re

Marriage of Mauer, 874 N.W.2d 103, 106 (Iowa 2016); see also Iowa Code § 598.3

(2018). “Thus, the standard of review is de novo.” Mauer, 874 N.W.2d at 106; see

also Iowa R. App. P. 6.907. “Although we give weight to the factual findings of the

district court, we are not bound by them.” Mauer, 874 N.W.2d at 106; see also

Iowa R. App. P. 6.904(3)(g). “But we will disturb a district court determination only

when there has been a failure to do equity.” Mauer, 874 N.W.2d at 106.

III. Analysis.

       A. Custody.

       In a pre-trial stipulation, Brian and Melissa agreed to joint custody but could

not agree as to physical care. “Physical care issues are not to be resolved based

upon perceived fairness to the spouses, but primarily upon what is best for the

child[ren].” In re Marriage of Hansen, 733 N.W.2d 683, 695 (Iowa 2007). “The

objective of a physical care determination is to place the children in the

environment most likely to bring them to health, both physically and mentally, and

to social maturity.” Id. Unlike Hansen, we have a limited record to evaluate the

differences in how these parents approach the routine care of the children. In the

four paragraphs of the decree analyzing the specifics of the custodial question, two

paragraphs addressed the children’s preferences.            The other paragraphs

addressed trial testimony, and the district court concluded:
                                           6


       In considering the sum of all credible evidence received at the trial
       on these issues, the Court determines that, while Brian is not a
       perfect person or parent, he does currently provide a stable and
       wholesome environment for his children and has not abused them in
       the ways that Melissa and other witnesses allege he has.

But in our de novo review, we start with the factors listed in Iowa Code section

598.41(3) and the non-exclusive factors enumerated in In re Marriage of Winter,

223 N.W.2d 165, 166–67 (Iowa 1974) and apply those to the facts presented at

trial. McKee v. Dicus, 785 N.W.2d 733, 737 (Iowa Ct. App. 2010). As in McKee,

here the district court did not detail the precise reasons it would be in the children’s

“best interests” to be with Brian or exactly why it would “negatively impact” the

children to be with Melissa. Id. at 738. In McKee, a panel of our court explained

the lack of reasoning as “to a degree understandable” because:

       [o]ften trial judges who see the witnesses in a custody dispute come
       away with a gut feeling that one parent is a better fit than the other,
       though it may be difficult to explain the underlying reasons. Certainly
       it is preferable if the decree sets forth those reasons, even if that may
       not be literally required by the statute.

Id. Yet after a review of the factors that arm us with a path to determine what is

best for the children, we cannot arrive at the same decision as the district court.

Melissa’s witnesses included herself, her father, a previous family counselor for

two of the children, and two of her children who are not related to Brian. Without

objection, a letter authored by Melissa’s mother was made part of the evidence,

which detailed personal observations of Brian’s physical aggression against the

children.5 Melissa also presented exhibits referencing domestic battery by Brian

against her and a child. The behavior health intervention specialist, Maryanne


5 Examples of Brian’s aggression were shoving the child against a wall and
grabbing a child’s ear and twisting until the child cried.
                                          7


Harris, testified she has a master’s degree in psychology. In March 2019, Harris

became involved with the two older children, L.B. and R.B., under a psychiatrist’s

recommendation to address L.B.’s behavior issues and R.B.’s identity issues.6

She opined that Melissa is a good mother and is improving her parenting over time.

Brian complained about Harris’s counseling behavior with L.B. so she removed

herself from future counseling, but before that incident she attempted to set up a

time to visit the children at Brian’s home. He refused to accept the voluntary

service. Harris has maintained contact with Melissa and her children as a friend.

She opined it was not in the best interests of the children to keep them from contact

with their mother and that it was inappropriate to have these children control their

own visitation based upon their developmental stages.

       Melissa’s twenty-one-year-old child, N.G., testified about his mother’s good

parenting skills and Brian’s anger and propensity to use physical punishment.7

Describing the relationship Brian’s children have with him, N.G. summarized: “I

believe that their relationship is built on fear, the same way that he did to me and

my—my other siblings that aren’t biologically his. The only thing that we—we have

learned from Brian is that you have to fear him or else he will retaliate against you.”

K.F., Melissa’s seventeen-year-old child, described her close relationship with R.B.

She relayed that R.B. told her the weekend before the trial Brian was doing “meth”

and giving R.B. marijuana.       R.B. also described being hit by Brian’s live-in


6 Harris treated L.B. from September 2019 until March 2020 and R.B. from August
2019 until February 2020. She also related that Melissa had to bribe L.B. to visit
his father.
7 N.G. described being hit with a paddle and the practice of “exercise punishment”

involving holding a heavy object out in front of your body while in a sitting position
up against a wall.
                                         8


girlfriend, Sumitra Bryant, when R.B. objected to Sumitra saying bad things about

Melissa. K.F. characterized Melissa as a good mother.

      Melissa called Julissa Elsbernd, the family babysitter, as a witness. Julissa

was in the home three to four times per week, starting in late October 2019. She

reported to the Department of Child Services (CPS) that R.B. told her several times

about Brian providing R.B. marijuana and Brian’s use of methamphetamine.

Julissa also indicated there were vague allegations about sexual abuse 8 and

because she had not seen the younger two children recently, she called CPS to

do a wellness check. Finally, Melissa’s father, Robert Zwirlein, testified. He

described an incident where R.B. ran from Brian’s home to his:

              A couple weeks ago, maybe it’s been a month now, [R.B.]
      came down one night really, really upset; and she was afraid that she
      might get hit or was afraid of Brian because what happened was—I
      don’t know what was going on, but it must have been at the dinner
      table, [R.B.] said, and he got mad and slammed the silverware down
      on the table.
              They must have been talking about [Melissa’s older daughter],
      [R.B.’s] sister, and Brian had called her a big-ass bitch; and that very,
      very much upset [R.B.]because [R.B.] came down, she was just
      totally beside herself, and says Brian is talking about my sister being
      a terrible person. [R.B.] says, “I love my sister.”
              ....
              Because [R.B.] was afraid, if she didn’t go back to her dad,
      she might be in really bad trouble and something drastic could
      happen to the other kids that were there. She was concerned about
      the other littler ones. So we got her calmed down and ended up she
      did go back to Brian’s house.

Robert also expressed concern that even though he had regular weekly contact

with the younger two children, he had not seen them for two and one-half months




8Julissa admitted the sexual abuse information has changed multiple times so she
was not sure about it, but that one version related to Brian sexually abusing R.B.
                                          9


since they moved in with their father. He also described being pushed by Brian

during Brian’s earlier altercation with N.G. in Texas.

       In addition to testifying on his own behalf, Brian’s evidence included a friend,

Michael Riden, who had been homeless after trying to manage a “fleabag motel.”

Brian met Riden playing online video games. Riden stayed at Brian’s home in

Iowa for around forty-five days, and was still residing and working in Iowa at trial.

Riden described Brian as a calming influence on the children. Brian taught him to

be a better parent to his own son. Next, Riden’s mother, who previously lived with

Riden at the motel but resided with Brian and his live-in girlfriend Sumitra over the

past year, testified about Brian’s good parenting skills. Brian also called Sumitra

as a witness. Sumitra previously lost custody of her own two daughters, although

they have since reunited, but offered her observations of Brian’s parenting skills

with the children. She described Brian as an “incredibly loving father.”

       Brian also asked the district court to allow the four children to testify. 9 We

deal with their testimony next. Given the emphasis of the children’s preference in

the district court’s four-paragraph analysis of the facts supporting the custody

determination, we agree with Melissa that the children’s statements were an

important factor in the district court’s physical-care decision. From the children’s

testimony, the district court opined that “it was clear that the four children in this

case have a close and healthy relationship with each other. All four children have

a closer relationship with Brian than they do Melissa.” Yet, “[w]hen we speak of



9 Now arguing the children’s testimony was influenced by Brian, Melissa complains
that the children testified from the father’s home, but the testimony was offered
without objection.
                                         10

what is best for the child, we do not mean that which the child wants.” In re

Marriage of Ellerbroek, 377 N.W.2d 257, 258 (Iowa Ct. App. 1985) (citation

omitted). The preferences of a child, while not controlling, are relevant. Id. But

when determining the weight to be given to a child's wishes, we consider the

following factors: (1) the child’s age and educational level; (2) the strength of the

child’s preference; (3) the child’s relationship with family members; and (4) the

reasons the child gives for his or her decision. In re Marriage of Behn, 416 N.W.2d

100, 102 (Iowa Ct. App. 1987). These children were ages fifteen, fourteen, twelve

and ten years at the time of trial. Little information was developed about their

maturity levels, but there were educational concerns with the older two children.

       We are not convinced that the district court’s questioning ferreted out the

reasons for the children’s preferences. And other than asking why they did not

return to their mother’s home after the June visit with Brian, the questions focused

on who the child wanted to live with as opposed to gathering information about the

role each parent played in the day-to-day living. The ultimate question is always

which parent can minister more effectively to the long-range best interests of the

children, and we learned little about how each child viewed their parents and who

they relied on for all aspects of their care. There was some evidence that Brian

offered less rules than Melissa, and certainly the children might receive less

attention at Melissa’s house with all of the other half-siblings in the home. See

Ellerbroek, 377 N.W.2d at 258 (noting that children might manipulate the parents

if allowed control over the choice, respond to a parent’s needs and not his or her

own, or may have other reasons for a choice unknown to the court).
                                         11


       In the end, when we examine the legislature’s nonexclusive list of factors,

several factors tip the scale towards Melissa.       See Iowa Code § 598.41(3).

Melissa’s previous history of primary caregiving tops the list. Brian missed several

years of involvement with these children. The court commended him for his care

over the two-month testing ground where he provided full-time care. But under the

factor involving each parent’s support of the other, Brian has been unable to

promote or require these children to have contact with their mother. We find that

significant as the reasons the children gave for not returning to the mother’s home

offered no insight into their reluctance to return. One of the younger children

explained the events when all decided to not return to Melissa’s home:

              Q. And could you tell me what happened that day? A. My
       mother sent [half-sister] first; and my dad—my dad said, if we didn’t
       want to go, we don’t have to go because he said that . . . that Officer
       Jo said to stop making us kids go if we didn’t want to. So we didn’t
       go, and my dad sat out on the porch so that—so that it would be
       like—so it wouldn’t be like people thinking he would be making us
       not go because he wasn’t.

Melissa’s past caregiving, her involvement in the children’s mental-health

counseling and schooling, and the half-sibling relationships weigh in her favor.

See Hansen, 733 N.W.2d at 696–97. We have little history or information to

assess Brian’s stability, his current parenting style, and his ability to accept full

parental responsibilities. The record is quiet on whether Brian engaged in school

conferences or ever was involved with medical or mental-health care. In the few

short months he had taken over care, we can only see that the children have

missed important appointments, distanced themselves from the mother and the
                                          12


grandparents, and now believe they can decide where they live. 10 Although the

district court did not mention the half-siblings or address those relationships in the

questioning of the children, we consider that returning the children to Melissa will

keep the siblings together. See Ellerbroek, 377 N.W.2d at 260 (noting “the court

ordinarily attempts to keep children of broken homes together”).

        After a consideration of the factors important to our review, we reverse the

custody order and award physical care to Melissa.           Brian shall exercise the

visitation rights established under the May 1, 2018 temporary custody order with

these changes: (1) Brian shall provide all transportation for visitations and (2) Brian

is awarded four weeks of summer visitation, exercised in weekly increments. He

shall provide notice of the weeks he intends to exercise on or before April 1 of each

year.

        B. Child Support.

        Looking at the pre-trial stipulation, the parties agreed Melissa’s net income

equaled $1218.50 per month and Brian’s net monthly income was $2967.30. The

district court used those numbers to calculate support. “In Iowa, child support is

calculated using the child support guidelines.” In re Marriage of Erpelding, 917

N.W.2d 235, 245 (Iowa 2018); see Iowa Code § 598.21B; Iowa Ct. R. 9.2. “The

purpose of the guidelines is to provide for the best interests of the children by

recognizing the duty of both parents to provide adequate support for their children

in proportion to their respective incomes.” Iowa Ct. R. 9.3(1). Given our change



10 There was limited information that R.B. returned to Melissa’s home for a short
time during the two-month pre-trial window of care at Brian’s home but then
returned to Brian’s home.
                                         13


in custody status, we remand for a determination of the appropriate amount of child

support from Brian based on the current income figures available at the time of the

hearing. The parties may address current income by affidavit or testimony at a

hearing on the support issue.

IV. Conclusion.

       We reverse the physical-care determination and award Melissa physical

care with reasonable and liberal visitation in Brian. We remand for a determination

of child support given this change in custodial status.

       AFFIRMED      AS    MODIFIED      AND     REMANDED       FOR    FURTHER

PROCEEDINGS.